 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road,
 3   Suite 403
     Redwood City, CA 94063
 4   Phone: (650) 282-5970
     Fax: (650) 282-5980
 5   Email: ws@waynesilverlaw.com
 6   Attorney for KENNETH Y. KAI and
 7   TAE K. KAI, Trustees of the Kai Family 1998 Trust

 8                               UNITED STATES BANKRUPTCY COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11
     In re:                                               Case No.: 18-52601-MEH
12                                                        Chapter 13
     MICHAEL HAROUTUN MIROYAN,                            Confirmation Hearing
13
              Debtor.                                        Date: January 25, 2019
14
                                                            Time: 9:55 a.m.
15                                                          Court: 3020, Hon. M. Elaine Hammond
16
                                            OBJECTION TO PLAN
17
18            Kai Family 1998 Trust Dated October 5, 1998 (“Kai Trust”), objects to the Chapter 13 Plan

19   dated December 6, 2018 (“Plan”) filed by Michael Haroutun Miroyan (“Miroyan”), the Debtor in the

20   above-captioned Chapter 13 case, on the grounds both this Chapter 13 case, and the Plan, have been

21   filed in bad faith.

22            The Court is requested to take judicial notice1 of the Kai Trust’s Motion for Relief from Stay

23   and supporting Declaration of Kenneth Y. Kai, together with all exhibits thereto (“Kai Decl.”) (filed

24   on December 29, 2018, Docket No. 24)(“RST Motion”), as well as Miroyan’s bankruptcy schedules

25   (filed on December 10, 2018, Docket No. 13)(“Schedules”), filed in this bankruptcy case.

26
27   1
      Rules 201(b) and 201(d) of the Federal Rules of Evidence, which are made applicable to this
28   proceeding by Rule 9017 of Federal Rules of Bankruptcy Procedure.

                                                                                                    Page - 1
     Objection to Plan
 1             The RST Motion concerns a judicial foreclosure in Civil Action No. 15-1-0164K in the

 2   Circuit Court of the Third Circuit State of Hawaii (“Civil Action”) of an undeveloped lot located in

 3   Hawaii, identified in Miroyan’s bankruptcy schedule A/B, Item 1.4 as: “Empty Land in HI, Lot: 3-6-

 4   8-002-053,” referred to herein as “Parcel 53.” Parcel 53 was previously owned by Hawaiian

 5   Riverbend, LLC (“HR LLC”), Miroyan’s single member LLC and former Chapter 11 debtor in the

 6   U.S. Bankruptcy Court for the District of Hawaii, Case No. 16-00348, until Miroyan caused HR LLC

 7   to fraudulently transfer Parcel 53 to himself for no consideration on or about August 9, 2018 (Exhibit

 8   “A” to the RST Motion). HR LLC is the obligor on promissory notes secured by Parcel 53 in favor

 9   of the Kai Trust, all of which are in default and on which the Kai Trust alleges the balance due is

10   $1,053.453.42.

11             The Kai Trust contends that by transferring Parcel 53 from HR LLC to himself for no

12   consideration and then filing for Chapter 13 bankruptcy, Miroyan engaged in bad faith conduct

13   designed to hinder, delay and/or defraud the Kai Trust.

14             The bankruptcy code imposes two independent good faith obligations on a chapter 13 debtor

15   at 11 U.S.C. §§1325(a)(3) and (a)(7).2 First, Code §1325(a)(3) requires that "the plan has been

16   proposed in good faith and not by any means forbidden by law." And, Code §1325(a)(7) requires that

17   "the action of the debtor in filing the petition was in good faith."

18             In determining whether a petition or plan is filed in good faith the court must review the

19   "totality of the circumstances." In re Khan, 846 F.3d 1058, 1065 (9th Cir. 2017); Leavitt v. Soto, 171

20   F.3d 1219, 1224-25 (9th Cir.1999). The Ninth Circuit did not decide with precision what qualifies as

21   bad faith, but emphasized that the debtor's conduct must in fact be atypical. Rosson v. Fitzgerald (In

22   re Rosson), 545 F.3d 764, 773 (9th Cir. 2008), quoting Marrama v. Citizens Bank of Massachusetts,

23   549 U.S. 365, 127 S.Ct. 1105, 1112, 166 L. Ed. 2d 956 at n. 11 (2007).

24             In Leavitt, 171 F.3d at 1224, the Ninth Circuit held that in determining whether a chapter 13

25   plan was proposed in good faith, a bankruptcy court should consider (1) whether the debtor

26   misrepresented facts in his or her petition or plan, unfairly manipulated the Code, or otherwise filed

27   his or her petition or plan in an inequitable manner; (2) the debtor's history of filings and dismissals;

28   2
         Further references to Title 11 of the U.S. Code are abbreviated as the “Code.”
                                                                                                      Page - 2
     Objection to Plan
 1   (3) whether the debtor intended to defeat state court litigation; and (4) whether egregious behavior is

 2   present. These four factors are not all-inclusive, and the court need not find that every factor is

 3   shown by the evidence in order to conclude that bad faith has been shown. See, In re Ewing, 583

 4   B.R. 252, 261 (Bankr. D. Mont. 2018)

 5            Analysis of Miroyan’s scheme under the Leavitt factors supports the Kai Trust’s bad faith

 6   objection. First, Miroyan appears to have misrepresented material facts in his Schedules. For

 7   example, the Statement of Financial Affairs, Item 10., states Parcel 53 was foreclosed in September,

 8   2018 by Cory Tereick, and valued at $17,000,000. But according to HR LLC’s Chapter 11 Plan,

 9   Cory Tereick did not have a lien on Parcel 53. (See Kai Decl., Exhibit 7, p.1133). Bankruptcy

10   Schedule A/B (Item 1.4) shows Miroyan as the current owner of Parcel 53, with a value of

11   $4,500,000. Similarly, Bankruptcy Schedule “D” shows the Kai Trust as fully secured creditors

12   (Items 2.1 and 2.2) in the total amount of $790,000 with respect to Parcel 53.

13            Second, Miroyan has a history of misusing the Code by filing the Chapter 11 case for HR

14   LLC, confirming a Plan, and then deliberately failing to perform on the Plan. (See Kai Decl., Exhibit

15   8, p. 152)

16            Third, Miroyan filed this Chapter 13 for the sole purpose of preventing the foreclosure sale of

17   Parcel 53 (See Kai Decl., Exhibit 11, p. 167), the same way he filed the HR LLC Chapter 11 two

18   days before the hearing on the Kai Trust’s motion for summary judgment in the Civil Action.4

19            Finally, Miroyan engineered the fraudulent transfer of Parcel 53 from HR LLC to himself for

20   no consideration (See RST Motion, Exhibit “A”), and then filed this Chapter 13 case to take

21   advantage of the automatic stay, thereby continuing his scheme to use the Bankruptcy Code to

22   frustrate the Kai Trust’s efforts to foreclose on Parcel 53, all the while never having made a single

23   payment to the Kai Trust. (“Kai Decl., ¶¶11, 23) By misusing the Bankruptcy Code, Miroyan has

24   managed to delay the Kai Trust’s foreclosure on Parcel 53 for more than 3-1/2 years. (RST Mot.,

25   p.6:12 – 16, n.3)

26            While application of the Leavitt factors frames the inquiry, "the court is not obligated to count

27
     3
28       Page numbers refer to “Kai Decl. Exhibit P. xxx.”
     4
         The hearing on the motion for summary judgment in the Civil Action was set for April 6, 2016.
                                                                                                      Page - 3
     Objection to Plan
 1   the four Leavitt factors as though they present some sort of a box-score, but rather is to consider

 2   them all and weigh them in judging the 'totality of the circumstances.'" In re Lehr, 479 B.R. 90, 98

 3   (Bank. N.D.Cal. 2012). "The bankruptcy court is not required to find that each [Leavitt] factor is

 4   satisfied or even to weigh each factor equally." Khan v. Curry (In re Khan), 523 B.R. 175, 185 (9th

 5   Cir. BAP 2014). Rather, "[t]he Leavitt factors are simply tools that the bankruptcy court employs in

 6   considering the totality of the circumstances." Id.

 7          Given the totality of the circumstances and undeniable bad faith, this Court should deny

 8   confirmation of the Plan and consider dismissal or conversion of Miroyan’s bankruptcy case.

 9          Dated: December 31, 2018
                                                           /s/ Wayne A. Silver
10                                                         Wayne A. Silver, attorney for KENNETH Y.
11                                                         KAI and TAE K. KAI, Trustees of the Kai
                                                           Family 1998 Trust
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                     Page - 4
     Objection to Plan
 1                  CERTIFICATE OF SERVICE BY CM/ECF AND REGULAR MAIL

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am the attorney for KENNETH Y. KAI and TAE K. KAI, Trustees of the Kai Family 1998

 4   Trust, with offices at 643 Bair Island Road, Suite 403, Redwood City, CA 94063. On December 31,

 5   2018 I caused to be served true and correct copies of the OBJECTION TO PLAN by means of this

 6   Court’s electronic transmission to the Notice of Electronic Filing through the Court’s transmission

 7   facilities, to the parties and/or counsel who are registered CM/ECF users set forth on the ECF/CMS

 8   Mailing List obtained from this Court, as follows:

 9
                    Name                                             Email Address
10     Devin Derham-Burk                  ctdocs@ch13sj.com
11     Sean Ferry                         bkyecf@rasflaw.com, sferry@ecf.courtdrive.com
12     Eddy Hsu                           eddyhsu@ehlawgroup.com,
                                          HsuER74029@notify.bestcase.com
13
       Office of the U.S. Trustee / SJ    USTPRegion17.SJ.ECF@usdoj.gov
14
       Wayne A. Silver                    w_silver@sbcglobal.net, ws@waynesilverlaw.com
15
16          In addition on this date, I served the foregoing document on Debtor MICHAEL

17   HAROUTUN MIROYAN, by placing a true and correct copy thereof enclosed in a sealed envelope,

18   with first-class postage thereon fully prepaid, addressed to:
            Michael Haroutun Miroyan
19
            PO Box 3181
20          Saratoga, CA 95070-1181

21   and depositing said envelope for mailing with the U.S. Postal Service at Henderson, Nevada.
            I declare under penalty of perjury under the laws of the United States of America that the
22
     foregoing is true and correct. Executed on December 31, 2018 at Henderson, Nevada.
23
                                                                     /s/ Wayne A. Silver
24
                                                                     Wayne A. Silver
25
26
27
28

                                                                                                   Page - 5
     Objection to Plan
